ORDER
Plaintiff-Appellants’ Rule 31 Petition for Rehearing is denied as to the second and third issues. As to the remaining first issue, plaintiff-appellants’ petition is dismissed on procedural grounds. Plaintiff-appellants waived review of this argument by failing to raise it in their brief on remand. See N.C. R. App. P. 28(a) (“Issues not presented and discussed in a party’s brief are deemed abandoned.”); N.C. R. App. P. 28(b)(6) (“Issues not presented in a party’s brief, or in support of which no reason or argument is stated, will be taken as abandoned.”).
This Court’s 18 December 2015 opinion is modified as follows: the sentence stating “Alabama’s Constitution does not contain a Whole County Provision” is deleted, and the words in the next sentence, “that state,” are replaced with the word, “Alabama.” Dickson v. Rucho, No. 201PA12-3, 2015 N.C. LEXIS 1281, at *34 (Dec. 18, 2015).
By order of the Court in Conference, this 11th day of February, 2016.
s/Ervin, J.
For the Court
WITNESS my hand and the seal of the Supreme Court of North Carolina, this the 11th day of February, 2016.
CHRISTIE S. CAMERON ROEDER Clerk of the Supreme Court
s/M.C. Hacknev Assistant Clerk